Citation Nr: 0534850	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-02 112	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 26, 2004, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
FINDINGS OF FACT

1.  The appellant had active service from March 1965 to 
November 1968.

2.  In the appellant's May 2005 Statement in Support of Claim 
(VA Form 21-4138) received on October 14, 2005 and in a 
November 2005 post-remand brief from the appellant's 
representative, prior to the promulgation of a decision in 
the appeal, the Board received notification that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2005).

After the Board in October 2003 remanded the appellant's 
claim for an increased rating for his PTSD, the RO in April 
2005 increased the evaluation for this disorder to 100 
percent, effective the October 26, 2004 date of the VA 
examination upon which the increase was based.  After 
initially challenging this effective date, the appellant in a 
May 2005 Statement in Support of Claim (VA Form 21-4138) 
received by the Board on October 14, 2005 and the appellant's 
representative in a November 15, 2005 post-remand brief, 
indicated that the appellant wished to withdraw his appeal on 
this issue.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


